Name: Commission Delegated Regulation (EU) 2019/714 of 7 March 2019 replacing Annex I and amending Annexes II and VII to Regulation (EU) No 211/2011 of the European Parliament and of the Council on the citizens' initiative
 Type: Delegated Regulation
 Subject Matter: European construction;  political framework;  parliamentary proceedings;  Europe;  parliament
 Date Published: nan

 10.5.2019 EN Official Journal of the European Union L 123/30 COMMISSION DELEGATED REGULATION (EU) 2019/714 of 7 March 2019 replacing Annex I and amending Annexes II and VII to Regulation (EU) No 211/2011 of the European Parliament and of the Council on the citizens' initiative THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 211/2011 of the European Parliament and of the Council of 16 February 2011 on the citizens' initiative (1) and in particular Article 16 thereof, Whereas: (1) Article 7(2) of Regulation (EU) No 211/2011 provides that, in at least one quarter of Member States, the minimum number of signatories of a citizens' initiative should correspond to the number of the Members of the European Parliament elected in each Member State, multiplied by 750. Those minimum numbers are set out in Annex I to that Regulation. (2) On 29 March 2017, the United Kingdom of Great Britain and Northern Ireland (the United Kingdom) submitted the notification of its intention to withdraw from the Union pursuant to Article 50 of the Treaty on European Union. The Treaties will cease to apply to the United Kingdom from the date of entry into force of a withdrawal agreement or failing that, two years after that notification, that is to say from 30 March 2019, unless the European Council, in agreement with the United Kingdom, unanimously decides to extend that period. (3) On 28 June 2018 the European Council adopted European Council Decision (EU) 2018/937 (2) establishing the composition of the European Parliament. That Decision, which entered into force on 3 July 2018, sets out the number of representatives in the European Parliament elected in each Member State for the 2019-2024 parliamentary term, which begins on 2 July 2019. In order to mirror these rules with regard to the minimum number of signatories set out in Annex I to Regulation (EU) No 211/2011, it is appropriate to amend Annex I to Regulation (EU) No 211/2011. That amendment should start to apply on 2 July 2019, when the 2019-2024 parliamentary term begins. However, should the two-year period referred to in Article 50(3) of the Treaty on European Union be extended beyond that date, the amendment should become applicable after the extended period has expired. For reasons of clarity, Annex I should be replaced. (4) Article 4(1) of Regulation (EU) No 211/2011 provides that the organisers of a proposed citizens' initiative are required to register it with the Commission, providing the information set out in Annex II to that Regulation. (5) Article 9 of Regulation (EU) No 211/2011 provides that for the submission of the citizens' initiative to the Commission, the organisers are to make use of the form set out in Annex VII to that Regulation. (6) The forms in Annexes II and VII to Regulation (EU) No 211/2011 contain a footnote, providing information on how initiative organisers' and sponsors' personal data are processed. The information in that footnote needs to be shortened and simplified, in order to avoid confusion with the privacy statement used for the data processing concerned. (7) The text of the footnotes refers to Regulation (EC) No 45/2001 of the European Parliament and of the Council (3). Regulation (EC) No 45/2001 was repealed and replaced as of 11 December 2018 by Regulation (EU) 2018/1725 of the European Parliament and of the Council (4). The reference to Regulation (EC) No 45/2001 should thus be removed from those footnotes. (8) Annex I to Regulation (EU) No 211/2011 should therefore be replaced and Annexes II and VII to that Regulation should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EU) No 211/2011 is amended as follows: (1) Annex I is replaced by the text set out in the Annex to this Regulation; (2) in Annex II, the text in the footnote (1) is replaced by the following: (1) Only the full names of the organisers, the email addresses of the contact persons and information relating to the sources of support and funding, will be made available to the public on the Commission's online register. Data subjects are entitled to object to the publication of their personal data on compelling legitimate grounds relating to their particular situation.; (3) in Annex VII, the text in the footnote (1) is replaced by the following: (1) Only the full names of the organisers, the email addresses of the contact persons and information relating to the sources of support and funding, will be made available to the public on the Commission's online register. Data subjects are entitled to object to the publication of their personal data on compelling legitimate grounds relating to their particular situation.. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. Point 1 of Article 1 shall apply from 2 July 2019 or from the day following that on which the Treaties cease to apply to the United Kingdom pursuant to Article 50(3) of the Treaty on European Union, whichever is the later. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 March 2019. For the Commission The President Jean-Claude JUNCKER (1) OJ L 65, 11.3.2011, p. 1. (2) European Council Decision (EU) 2018/937 of 28 June 2018 establishing the composition of the European Parliament (OJ L 165 I, 2.7.2018, p. 1). (3) Regulation (EC) No 45/2001 of the European Parliament and of the Council of 18 December 2000 on the protection of individuals with regard to the processing of personal data by the Community institutions and bodies and on the free movement of such data (OJ L 8, 12.1.2001, p. 1). (4) Regulation (EU) 2018/1725 of the European Parliament and of the Council of 23 October 2018 on the protection of natural persons with regard to the processing of personal data by the Union institutions, bodies, offices and agencies and on the free movement of such data, and repealing Regulation (EC) No 45/2001 and Decision No 1247/2002/EC (OJ L 295, 21.11.2018, p. 39). ANNEX MINIMUM NUMBER OF SIGNATORIES PER MEMBER STATE Belgium 15 750 Bulgaria 12 750 Czech Republic 15 750 Denmark 10 500 Germany 72 000 Estonia 5 250 Ireland 9 750 Greece 15 750 Spain 44 250 France 59 250 Croatia 9 000 Italy 57 000 Cyprus 4 500 Latvia 6 000 Lithuania 8 250 Luxembourg 4 500 Hungary 15 750 Malta 4 500 Netherlands 21 750 Austria 14 250 Poland 39 000 Portugal 15 750 Romania 24 750 Slovenia 6 000 Slovakia 10 500 Finland 10 500 Sweden 15 750